DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, Species B, Sub-species B1 in the reply filed on September 28, 2022 is acknowledged.  The traversal is on the ground(s) that:
Regarding the restriction between Invention I (product) and II (process), Applicant argues that “it would not be a serious search burden to examine all claims”. This is not found persuasive because the application contains a number of inventions that are patentably distinct and independent from one another and including divergent claimed subject matter that separate the inventions, and such recognized divergent subject matter separating the inventions is a burden to examination as they require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Regarding the election of species, Applicant arguments are found persuasive and the election of species has been withdrawn.
The requirement between inventions is still deemed proper and is therefore made FINAL.
Claims 32-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Accordingly, claims 1-34 are pending in this application, with an action on the merits to follow regarding claims 1-31 and 34.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the first end of the liner is operably connected adjacent the bottom of the body; a sealing member operably connected adjacent the second end of the liner” (claims 1 and 34, see 35 USC 112(b) below for further explanation), the “sealing member of the liner seals to the patient while legs of the patient extend out of the bottom of the body” (claims 1 and 34), a bottom side of the liner (claim 13), a second sealing member (claim 13), a plurality of arms (claim 14), wherein the liner is configured to operable enclose an upper portion of a patent (claim 27), a port in the hood (claim 28), the IV port having a pocket (claim 34) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate both the first panel and the second panel (see p. 15, lines 1-5).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “70” (p. 31, line 16) and “90” (p. 31, line 19
The drawings are objected to because:
Fig. 3 has a random box on the left side with no reference number or description;
Fig. 5 has reference character “84” which is for the transparent pocket, however a zipper is shown and not a pocket. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 13 recites, “wherein the liner has a bottom side and includes a second sealing member configured to enclose the bottom side of the liner” which has not been disclosed in the specification as originally filed as a bottom side and a second sealing member is not disclosed;
Claim 27 recites, “wherein the liner is configured to operable enclose an upper portion of a patient” which has not been disclosed in the specification;
Claim 28 recites, “wherein the powered air purifying respirator is configured to deliver air through a port in the hood” which has not been disclosed in the specification as the specification only discloses “additional ports 26 may be present in the body” (see p. 17, line 5);
Claim 34 recites, “the exterior surface of the body having a first intravenous port with a flap and a pocket” which has not been disclosed in the specification as originally filed.  See 35 USC 112(a) rejections below for further explanation.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "sealing member" in claims 1, 13, and 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 34 recites, “the exterior surface of the body having a first intravenous port with a flap and a pocket” (Examiner notes claim 34 is newly added and not part of the original filing).   However, the only pocket mentioned in the written description is pocket 84 at the bottom of page 33.  Pocket 84 is located on the exterior surface of the body, but is not shown or disclosed as being a part of the IV port 34 as claimed.  Therefore, this limitations fails to comply with the requirement for written description.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 10, 13-17, 21, 23-28 and 34 (and claims 2, 5-9, 11-12, 18-20, 22, and 29-31 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 34 are indefinite as each recites, “wherein the first end of the liner is operably connected adjacent the bottom of the body; a sealing member operably connected adjacent the second end of the liner”.  However, in the specification on pages 25-26, the sealing member 62 is at the first end 56 and the second end 54 is connected to the bottom of the body 12. Therefore, in light of the specification, this limitation is unclear and Examiner respectfully suggests amending the claim to be in accordance with the specification.
 	Claim 3 is indefinite as it recites, “further comprising a thread wherein the thread connects two or more of the body, hood or liner of the chemical protective system at a seam.”  First, as claim 1 recites, “wherein the first end of the liner is operably connected adjacent the bottom of the body”, it is unclear if claim 3 is referring to that connection or in addition to such a connection.  Further as claim 3 indicates two or more of the body, hood, or liner are connected via thread, it is unclear if the liner can be connected to the hood, therefore making the metes and bounds of the claim limitation unclear.
	Claim 4 is indefinite as it recites, “further comprising a port operably connected to the chemical protective poncho, wherein the port is configured to receive an air purifying respirator.” It is unclear how the port is “operably connected” as the respirator port 26 is not described or shown as anything more than an opening in the body (see Figs. 1-3 and p. 16) and not a separate structure.  Further as only “a chemical protective poncho system” has been claimed previously, it is unclear if “the chemical protective poncho” is referring the system, the body, or another structure.  Examiner respectfully suggests amending to recite, “
	Claim 10 is indefinite as it recites, “wherein the body further comprises an intravenous port configured to provide an opening for access to an interior space of the system from an exterior.”  As “an exterior surface” of the body was previously recited in claim 1, it is unclear if “an exterior” is referring to the exterior surface of the body or a different exterior.  Examiner respectfully suggests amending to recite, “wherein the body further comprises an intravenous port configured to provide an opening for access to an interior space of the system from [[an]] the exterior surface.”
	Claim 13 is indefinite as it recites, “wherein the liner has a bottom side and includes a second sealing member configured to enclose the bottom side of the liner.”  As claim 1 recites the liner having “a first end” and “a second end”, it is unclear if the bottom side is referring to the first end, the second end, or to a different part of liner.  As a second sealing member is not disclosed of shown, it is further unclear what is meant by or how Examiner can interpret the bottom side.
	Claim 14 is indefinite as it recites, “further comprising a plurality of arms; wherein the plurality of arms are attached to the body and extend outward from the body; wherein the plurality of arms are configured to provide a plurality of spaces for a patient's arms to extend outside the body.”  As the “a chemical protective poncho system” is claimed, it is unclear how it can further comprise a plurality of arms extending outward from the body because by having arms, it would no longer read on a “poncho” and further calling into question what structure reads on a “poncho”.  And as the arms are now shown in the drawings, it is further unclear what is meant by “poncho” and what Applicants is seeking coverage for.  This limitation is further indefinite as it recites, “a patient’s arms” since a patient has already been recited in claim 1 making it unclear if claim 14 is referring to the same patient or a different patient and Examiner respectfully suggests amending to recite, “[[a]] the patient’s arms”.
	Claims 15-17 and 21 are indefinite as each recites, “the filter material”.  As claim 1 recites a filter material for the body and a filter material for the hood, it is unclear which filter material is being referred to in claims 15-17 and 21.
	Claim 17 is indefinite as it recites, “the exterior of the filter material” and “the interior of the filter material” and “the surfaces of the system”. These limitations lack antecedent basis in the claim.  And as it is unclear which filter material is being referred to, it is further unclear if “the exterior/interior of the filter material” is referring to “the exterior/interior surface” of the body or “the exterior/interior surface” of the hood or to a different exterior/interior.  Finally, it is unclear what surfaces “the surfaces” is referring to  is it could be the interior surface of the hood, the exterior surface of the hood, the interior surface of the body, the exterior surface of the body, only the exterior surfaces of the hood and body, only the interior surfaces of the hood and body, or all of the above.
	Claim 23 is indefinite as it recites, “wherein the activated carbon of the filter material of the hood is formed of a layer of activated carbon particles.”  As claim 22 recites, “wherein the filter material of the body includes activated carbon” but claim 23 refers to the activated carbon of the filter material of the hood, then “the activated carbon of the filter” lacks antecedent basis in claim 23 and it is unclear if claim 23 is now claiming the hood has activated carbon in the filter material or if claim 23 should be referring to the filter material of the body.
	Claim 24 is indefinite as it recites, “the lower end of the chemical poncho system” which lacks antecedent basis in the claim.  It is unclear if “the lower end” is referring to the bottom of the body or to one of the ends of the liner.
	Claim 25 is indefinite as it recites, “wherein all the material of the body is the filter material”.  As “the material” lacks antecedent basis, it is unclear as to the meaning of the claim. Applicant could recite, “wherein an entirely of the body is the filter material” however it would remain unclear how each material in the body which includes a zipper, a hook and loop, and thread is made of the filter material.  
	Claim 26 is indefinite as it recites, “all the material of the hood other than the face shield is the filter material.´ As “the material” lacks antecedent basis, it is unclear as to the meaning of the claim. Applicant could recite, “wherein an entirely of the hood other than the face shield is the filter material” however it would remain unclear how each material in the hood which includes also includes at least thread, seam sealant tape, and whatever mechanism attaches the face shield is made of the filter material.
	Claim 27 is indefinite as it recites, “wherein the liner is configured to operably enclose an upper portion of a patent”.  As such a limitation has not been provided for in the written description and the liner connects to the bottom of the body and around the waist of the patient, it is unclear how the liner encloses an upper portion of a patient.  For purposes of examination, Examiner has interpreted the limitation to mean that the liner in use with the body and the hood is configured to operably enclose an upper portion of a patient.
	Claim 28 is indefinite as it recites, “wherein the powered air purifying respirator is configured to deliver air through a port in the hood”.  As claim 27 recites, “wherein the powered air purifying respirator is configured to deliver air through a port and into an interior of the chemical protective poncho system”, it is unclear if claim 28 is referring to the same port as claim 27 or to a different port.  For purposes of examination, Examiner has interpreted claim 28  to be referring to the same port as claim 27.
	Claim 34 is indefinite as it recites, “a first intravenous port” and “a second port”.   With the way this has been written, it is unclear if the second port is also an intravenous port.  Examiner respectfully suggests amending to recite, “a first , wherein the first port is configured to receive intravenous tubing;”.
Allowable Subject Matter
Claims 1-31 and 34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and/or 35 U.S.C. 112(a), set forth in this Office action.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: The claims would be allowable over the prior art of record as none of them, alone or in combination, a poncho system with a hood made of a chemical adsorbent filter material, a body made of a chemical adsorbent filter material, and a liner with one end connected to the bottom of the body and a second end having a sealing member that seals to the patient.  The closest prior art is Widenback (US 58206958), Bohringer (US 2018/0207613), and Asher (US 4484362).  Widenback teaches a hood and a body, but does not teach the hood and body being made of a chemical adsorbent filter material, and a liner with one end connected to the bottom of the body and a second end having a sealing member that seals to the patient.  Bohringer teaches a chemical adsorbent filter material, but does not teach and a liner with one end connected to the bottom of the body and a second end having a sealing member that seals to the patient.  Asher teaches an extended poncho where the bottom of the body has a sealing member that seals to the patient, but does not teach a liner connected to or adjacent to the bottom of the body. Modifying Widenback, Bohringer, or Asher to have the claimed structure would be hindsight reconstruction based on Applicant’s own disclosure, therefore the claims would be allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Weston (US 2011/0179548) teaches an inclement weather poncho that encloses the wearer via drawstrings, Tallon (US 2014/0216512) teaches a poncho that encloses the wearer via a zippered compartment, Plut (US 2006/0277668) teaches a medical protection suit with a drawstring bottom for enclosing the suit, and Von Blucher (US 2012/0084905) teaches a chemical protection poncho combined with a suit for enclosing the wearer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732